DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 06/21/2022. Claims 20-21 were previously allowed, claims 1, 3-5, 8, 16 and 18-19 have been amended, claims 2, 13, 17 have been canceled. Currently, claims 1-23 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 2-3, filed 06/21/2022, with respect to the rejection of claims 1, 8-11, 14-16 and 22-23 under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0239862 to Petrak in view of U.S. 2017/0146668 to Evrard, have been fully considered and are persuasive.  The rejection of claims 1, 8-11, 14-16 and 22-23 has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-12, 14-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 16, the prior art of record fails to disclose or reasonably suggest, a radiation detector and a method of detecting radiation, comprising, the detector having a first mode of operation wherein the signal processor arrangement uses the processed first analog signals to determine a Minimum Detectable Activity of said radiation of a first type, emitted by a first source of radiation having a first size and located at a first distance of the detector, impinging on each of the radiation sensing segments and impinging on each combination of the radiation sensing segments.
With regards to claim 8, the prior art of record fails to disclose or reasonably suggest, a radiation detector comprising, wherein the semiconductor radiation sensing surface forms a circle, wherein N = 3 and wherein the three radiation sensing surface segments comprise two circle caps separated by a wedge.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest a method of measuring radiations, the method comprising:
providing a radiation sensing surface comprising N radiation sensing surface segments of equal size; and 
in a first mode of operation: 
measuring a background noise for each segment or combination of segments for at least one measured radiation; 
providing a calibration sample having a given diameter at a measurement location in front of said radiation sensing surface; 
determining an efficiency for each segment or combination of segments for said sample for said at least one measured radiation;
 and selecting automatically or manually a segment or combination of segments having the lowest MDA for said at least one measured radiation; and 
in a second mode of operation, determining an amount of said at least one measured radiation emitted by a measurement sample having the same position and diameter as the calibration sample, using the segment or combination of segments selected for said at least one measured radiation.
The closest art of record teaches the following;
Petrak discloses a device and method for generating one or more images of a source distribution of a gamma radiation field (Abstract) 33 comprising: 
a semiconductor [0086] radiation sensing surface [0106]; one-layer surface area layouts) comprising N radiation sensing surface segments ([0055] teaches the use of segmented semiconductor detectors), each radiation sensing surface segment being connected to a respective sensor circuit that outputs one of N output analog signals ([0090][0130][0131]; see Fig. 3; 1, 2); and 
a signal processor arrangement [0090] having N signal processing circuits that each receive and process one of said N first analog signals, where N is an integer larger than 1 ([0090]; conversion of analog to digital and multistage analysis process ;Fig. 3; 1, 2 shows 2 signal processing circuitries connected to two  detectors.).
Evrard discloses a multi-radiation identification and dosimetry system (Abstract). Evrard discloses segmented silicon drift detectors (SSDs) of equal sizes ([0055][0175]; Fig. 6; 610). Multi-segmented silicon drift detectors provide low noise, low power consumption and high resolution at room temperature. The high resolution and low power favor analog Gaussian shaping which would allow radiation differentiation and time-stamped single-multiple hit analysis [0057]. Further, Evrard discloses analog signal output due to a response to radiation of a first type impinging on the radiation sensing surface [0146].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884